MLA No. RI1080

MASTER LOAN AGREEMENT




THIS MASTER LOAN AGREEMENT is entered into as of August 22, 2012 among UNITED
FCS, PCA (“Lead Lender”) and GRANITE FALLS ENERGY, LLC (die “Company”).


BACKGROUND


From time to time Lead Lender may make loans to the Company. In order to reduce
the amount of paperwork associated therewith, Lead Lender and the Company would
like to enter into a master loan agreement. For that reason, and in
consideration of Lead Lender making one or more loans to the Company, Lead
Lender and the Company agrees as follows:


SECTION 1. Supplements. In the event the Company desires to borrow from Lead
Lender and Lead Lender is willing to lend to the Company, or in the event Lead
Lender and the Company desire to consolidate any existing loans hereunder, the
parties will enter into a Supplement to this agreement (a “Supplement”). Each
Supplement will set forth the amount of the loan, the purpose of the loan, the
interest rate or rate options applicable to that loan, the repayment terms of
the loan, and any other terms and conditions applicable to that particular loan.
Each loan will be governed by the terms and conditions contained in this
agreement and in the Supplement relating to the loan.


SECTION 2. Sale of Participation Interests and Appointment of Administrative
Agent. The Company acknowledges that concurrent with the execution of this
Master Loan Agreement and related Supplements, Lead Lender is selling a
participation interest in this Master Loan Agreement and Supplements executed
concurrently herewith to CoBank, ACB. Pursuant to an Administrative Agency
Agreement dated of even date herewith (“Agency Agreement”), Lead Lender has
appointed CoBank, ACB, to act as Administrative Agent (“Agent”) to act in place
of Lead Lender hereunder and under the Supplements and any security documents to
be executed thereunder. All funds to be advanced hereunder shall be made by
Agent, all repayments by the Company hereunder shall be made to Agent, and all
notices to be made to Lead Lender hereunder shall be made to Agent. Agent shall
be solely responsible for the administration of this agreement, the Supplements
and the security documents to be executed by the Company thereunder and the
enforcement of all rights and remedies of Lead Lender hereunder and thereunder.
Company acknowledges the appointment of Agent and consents to such appointment.


SECTION 3. Availability. Loans will be made available on any day on which Agent
and the Federal Reserve Banks are open for business upon the telephonic or
written request of the Company. Requests for loans must be received no later
than 12:00 Noon Company’s local time on the date the loan is desired. Loans will
be made available by wire transfer of immediately available funds to such
account or accounts as may be authorized by the Company. The Company shall
furnish to Agent a duly completed and executed copy of a CoBank Delegation and
Wire and Electronic Transfer Authorization Form, and Agent shall be entitled to
rely on (and shall incur no liability to the Company in acting on) any request
or direction furnished in accordance with the terms thereof.



#2279921

--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -2-



SECTION 4. Repayment. The Company’s obligation to repay each loan shall be
evidenced by the promissory note set forth in the Supplement relating to that
loan or by such replacement note as Agent shall require. Agent shall maintain a
record of all loans, the interest accrued thereon, and all payments made with
respect thereto, and such record shall, absent proof of manifest error, be
conclusive evidence of the outstanding principal and interest on the loans. All
payments shall be made by wire transfer of immediately available funds, by
check, or by automated clearing house or other similar cash handling processes
as specified by separate agreement between the Company and Agent. Wire transfers
shall be made to ABA No. 307088754 for advice to and credit of CoBank (or to
such other account as Agent may direct by notice). The Company shall give Agent
telephonic notice no later than 12:00 Noon Company’s local time of its intent to
pay by wire and funds received after 3:00 p.m. Company’s local time shall be
credited on the next business day. Checks shall be mailed to CoBank, Department
167, Denver, Colorado 80291-0167 (or to such other place as Agent may direct by
notice). Credit for payment by check will not be given until the later of: (A)
the day on which Agent receives immediately available funds; or (B) the next
business day after receipt of the check.


SECTION 5. Capitalization.


(A)    Association Membership: The Company agrees to purchase and maintain stock
or participation certificates in Lead Lender or Lead Lender’s parent
association, as applicable, in amounts as may be required from time to time
under the Capital Plan adopted by the Board of Directors of Lead Lender or Lead
Lender’s parent association, pursuant to applicable Bylaws.


(B)    Voting Stockholder: Paul Enstad is authorized by the Company to exercise
any voting rights in Lead Lender or Lead Lender’s parent association, subject to
applicable Bylaws, and to receive effective interest rate disclosures, unless
otherwise agreed in writing between the parties.


SECTION 6. Security. The Company’s obligations under this agreement, all
Supplements (whenever executed), and all instruments and documents contemplated
hereby or thereby, shall be secured by a statutory first lien on all equity
which the Company may now own or hereafter acquire in Lead Lender. In addition,
the Company agrees to grant to Lead Lender, by means of such instruments and
documents as Agent shall require, a first lien (subject only to exceptions
approved in writing by Agent) on all personal property of the Company, and on
all real property of the Company, whether now existing or hereafter acquired. As
additional security for those obligations: (A) the Company agrees to grant to
Lead Lender, by means of such instruments and documents as Agent shall require,
a first priority lien on such of its other assets, whether now existing or
hereafter acquired, as Agent may from time to time require; and (B) the Company
agrees to grant to Lead Lender, by means of such instruments and documents as
Agent shall require, a first priority lien on all realty which the Company may
from time to time acquire after the date hereof. Lead Lender may at its
discretion assign collateral to the Agent under the Agency Agreement.


SECTION 7. Conditions Precedent.






--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -3-



(A)    Conditions to Initial Supplement. Lead Lender’s obligation to extend
credit under the initial Supplement hereto is subject to the conditions
precedent that Agent receive, in form and content satisfactory to Agent, each of
the following:


(1)    This Agreement, Etc. A duly executed copy of this agreement and all
instruments and documents contemplated hereby.


(2)    Proof of Insurance. Evidence that the Company has obtained insurance
required hereunder.


(3)    Appraisal. An appraisal of the Company’s ethanol plant located in
Chippewa County, Minnesota, in form and content satisfactory to Agent and Lead
Lender.


(4)    Security Agreements. Security agreements granting to Lead Lender a first
lien (subject only to exceptions approved in writing by Agent and Lead Lender)
on all personal property of the Company, whether now owned or hereafter
acquired.


(5)    Security Agreements. Security agreements granting to Agent a second lien
(subject only to exceptions approved in writing by Agent) on all personal
property of the Company, whether now owned or hereafter acquired.


(6)    Mortgages/Deeds of Trust. An executed mortgage or deed of trust in the
face amount of $8,000,000.00 (subject only to exceptions approved in writing by
Agent) covering all of the Company’s real property, including but not limited to
all of the Company’s real property located in Chippewa County, Minnesota.


(7)    Title Commitment/Policy. A commitment from a title insurance company
acceptable to Agent and Lead Lender to issue an ALTA lender’s policy of title
insurance in the face amount of $8,000,000.00 insuring the Company’s mortgage or
deed of trust to Lead Lender as a first priority lien on the property encumbered
thereby, subject only to exceptions approved in writing by Agent. The Company
agrees to pay the cost of such commitment.


(8)    Environmental Site Assessment. An environmental site assessment covering
all of the Company’s real property.


(9)    Flood Insurance. A flood zone determination on all real property security
and evidence of flood insurance if such determination requires flood insurance.


(10)    Risk Management Policy. A Risk Management Policy regarding the
procurement of corn, and for distiller’s grain, ethanol inventories and contract
positions.


(11)    Survey. A survey of the Company’s real property sufficient to allow the
issuance of the title insurance policy and endorsements described in Section
9(I)(1)(b).






--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -4-



(B)    Conditions to Each Supplement. Lead Lender’s obligation to extend credit
under each Supplement, including the initial Supplement, is subject to the
conditions precedent that Agent receive, in form and content satisfactory to
Agent, each of the following:


(1)    Supplement. A duly executed copy of the Supplement and all instruments
and documents contemplated thereby.


(2)    Evidence of Authority. Such certified board resolutions, certificates of
incumbency, and other evidence that Agent may require that the Supplement, all
instruments and documents executed in connection therewith, and, in the case of
initial Supplement hereto, this agreement and all instruments and documents
executed in connection herewith, have been duly authorized and executed.


(3)    Fees and Other Charges. All fees and other charges provided for herein or
in the Supplement.


(4)    Evidence of Perfection, Etc. Such evidence as Agent may require that Lead
Lender has a duly perfected first priority lien on all security for the
Company’s obligations, and that the Company is in compliance with Section 9(D)
hereof.


(C)    Conditions to Each Loan. Lead Lender’s obligation under each Supplement
to make any loan to the Company thereunder is subject to the condition that no
“Event of Default” (as defined in Section 12 hereof) or event which with the
giving of notice and/or the passage of time would become an Event of Default
hereunder (a “Potential Default”), shall have occurred and be continuing.


SECTION 8. Representations and Warranties.


(A)    This Agreement. The Company represents and warrants to Lead Lender and
Agent that as of the date of this agreement:


(1)    Compliance. The Company and, to the extent contemplated hereunder, each
“Subsidiary” (as defined below), is in compliance with all of the terms of this
agreement, and no Event of Default or Potential Default exists hereunder.


(2)    Subsidiaries. The Company has no “Subsidiary(ies)” (as defined below).
For purposes hereof, a “Subsidiary” shall mean a corporation of which shares of
stock having ordinary voting power to elect a majority of the board of directors
or other managers of such corporation are owned, directly or indirectly, by the
Company.


(B)    Each Supplement. The execution by the Company of each Supplement hereto
shall constitute a representation and warranty to Lead Lender and Agent that:


(1)    Applications. Each representation and warranty and all information set
forth in any application or other documents submitted in connection with, or to
induce Lead




--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -5-



Lender to enter into, such Supplement, is correct in all material respects as of
the date of the Supplement.


(2)    Conflicting Agreements, Etc. This agreement, the Supplements, and all
security and other instruments and documents relating hereto and thereto
(collectively, at any time, the “Loan Documents”), do not conflict with, or
require the consent of any party to, any other agreement to which the Company is
a party or by which it or its property may be bound or affected, and do not
conflict with any provision of the Company’s Operating Agreement, articles of
organization, or other organizational documents.


(3)    Compliance. The Company and, to the extent contemplated hereunder, each
Subsidiary, is in compliance with all of the terms of the Loan Documents
(including, without limitation, Section 9(A) of this agreement on eligibility to
borrow from Lead Lender).


(4)    Binding Agreement. The Loan Documents create legal, valid, and binding
obligations of the Company which are enforceable in accordance with their terms,
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally.


SECTION 9. Affirmative Covenants. Unless otherwise agreed to in writing by Agent
while this agreement is in effect, the Company agrees to and with respect to
Subsections 9(B) through 9(G) hereof, agrees to cause each Subsidiary to:


(A)    Eligibility. Maintain its status as an entity eligible to borrow from
Lead Lender.


(B)    Corporate Existence, Licenses, Etc. (1) Preserve and keep in full force
and effect its existence and good standing in the jurisdiction of its
incorporation or formation; (2) qualify and remain qualified to transact
business in all jurisdictions where such qualification is required; and (3)
obtain and maintain all licenses, certificates, permits, authorizations,
approvals, and the like which are material to the conduct of its business or
required by law, rule, regulation, ordinance, code, order, and the like
(collectively, “Laws”).


(C)    Compliance with Laws. Comply in all material respects with all applicable
Laws, including, without limitation, all Laws relating to environmental
protection and any patron or member investment program that it may have. In
addition, the Company agrees to cause all persons occupying or present on any of
its properties, and to cause each Subsidiary to cause all persons occupying or
present on any of its properties, to comply in all material respects with all
environmental protection Laws.


(D)    Insurance. Maintain insurance with insurance companies or associations
acceptable to Agent in such amounts and covering such risks as are usually
carried by companies engaged in the same or similar business and similarly
situated, and make such increases in the type or amount of coverage as Agent may
request. All such policies insuring any collateral for the Company’s obligations
to Lead Lender shall have mortgagee or lender loss payable clauses or




--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -6-



endorsements in form and content acceptable to Agent. At Agent’s request, all
policies (or such other proof of compliance with this Subsection as may be
satisfactory to Agent) shall be delivered to Agent.


(E)    Property Maintenance. Maintain all of its property that is necessary to
or useful in the proper conduct of its business in good working condition,
ordinary wear and tear excepted.


(F)    Books and Records. Keep adequate records and books of account in which
complete entries will be made in accordance with generally accepted accounting
principles (“GAAP”) consistently applied.


(G)    Inspection. Permit Agent and Lead Lender or their agents, upon reasonable
notice and during normal business hours or at such other times as the parties
may agree, to examine its properties, books, and records, and to discuss its
affairs, finances, and accounts, with its respective officers, directors,
employees, and independent certified public accountants.


(H)    Reports and Notices. Furnish to Agent:


(1)    Annual Financial Statements. As soon as available, but in no event more
than 90 days after the end of each fiscal year of the Company occurring during
the term hereof, annual consolidated and consolidating financial statements of
the Company and its consolidated Subsidiaries, if any, prepared in accordance
with GAAP consistently applied. Such financial statements shall: (a) be audited
by independent certified public accountants selected by the Company and
acceptable to Agent; (b) be accompanied by a report of such accountants
containing an opinion thereon acceptable to Agent; (c) be prepared in reasonable
detail and in comparative form; and (d) include a balance sheet, a statement of
income, a statement of retained earnings, a statement of cash flows, and all
notes and schedules relating thereto.


(2)    Interim Financial Statements. As soon as available, but in no event more
than 30 days after the end of each month, a consolidated balance sheet of the
Company and its consolidated Subsidiaries, if any, as of the end of such month,
a consolidated statement of income for the Company and its consolidated
Subsidiaries, if any, for such period and for the period year to date, and such
other interim statements as Agent may specifically request, including but not
limited to statements regarding production, sales and shipments, all prepared in
reasonable detail and in comparative form in accordance with GAAP consistently
applied and, if required by written notice from Agent, certified by an
authorized officer or employee of the Company acceptable to Agent.


(3)    Notice of Default. Promptly after becoming aware thereof, notice of the
occurrence of an Event of Default or a Potential Default.


(4)    Notice of Non-Environmental Litigation. Promptly after the commencement
thereof, notice of the commencement of all actions, suits, or proceedings before
any court, arbitrator, or governmental department, commission, board, bureau,
agency, or




--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -7-



instrumentality affecting the Company or any Subsidiary which, if determined
adversely to the Company or any such Subsidiary, could have a material adverse
effect on the financial condition, properties, profits, or operations of the
Company or any such Subsidiary.


(5)    Notice of Environmental Litigation, Etc. Promptly after receipt thereof,
notice of the receipt of all pleadings, orders, complaints, indictments, or any
other communication alleging a condition that may require the Company or any
Subsidiary to undertake or to contribute to a cleanup or other response under
environmental Laws, or which seek penalties, damages, injunctive relief, or
criminal sanctions related to alleged violations of such Laws, or which claim
personal injury or property damage to any person as a result of environmental
factors or conditions.


(6)    Operating Agreement and Articles. Promptly after any change in the
Company’s operating agreement or articles of organization (or like documents),
copies of all such changes, certified by the Company’s Secretary.


(7)    Compliance Certificates. Together with each set of financial statements
furnished to Agent pursuant to Subsection (1) hereof and, if applicable,
Subsection (2) hereof, a certificate of an officer or employee of the Company
acceptable to Agent, in the form attached as Exhibit “A” hereto: (a) certifying
that no Event of Default or Potential Default occurred during the period covered
by such statement(s) or, if an Event of Default or Potential Default occurred, a
description thereof and of all actions taken or to be taken to remedy same; and
(b) setting forth calculations showing compliance with the financial covenants
set forth in Section 11 hereof.


(8)    Other Information. Such other information regarding the condition or
operations, financial or otherwise, of the Company or any Subsidiary as Agent
may from time to time reasonably request, including but not limited to copies of
all pleadings, notices, and communications referred to in Subsections 9(H)(4)
and (5) above.


(I)    Company Post-Closing Mortgage and Title Policy.


(1)    On or before November 1, 2012, provide Agent with:


(a)    a recorded mortgage(s) or deed(s) of trust in the face amount of
$8,000,000.00 granting to Lead Lender a first lien (subject only to exceptions
approved in writing by Agent) on the Company-owned property (the “Company
Property”);


(b)    an extended coverage ALTA lender’s policy of title insurance, including
survey and map endorsements, in the face amount of $8,000,000.00 insuring the
Company mortgage(s) or deed(s) of trust to Lead Lender as first priority lien(s)
on the Company Property, subject only to exceptions approved in writing by
Agent; and


(c)    duly executed commodity account control agreements regarding the
Company’s commodity trading accounts with FCStone, LLC, and INTL Hanley LLC,




--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -8-



in form and substance acceptable to Agent, and such other evidence as Agent may
require that such agreement(s) have been duly authorized and executed.


(d)    grain contracts utilized by the Company in form and content acceptable to
Agent.


(2)    The Company agrees to pay 100% of the cost of such mortgage, commodity
account control agreements and title policy, including but not limited to all
mortgage tax due for the recordation of the mortgage, together with such
endorsements as may be reasonably requested by Agent, and also agrees that if,
for any reason, these documents are not issued to Agent by November 1, 2012, or
such later date as may be agreeable to Agent, then an “Event of Default” shall
be deemed to have occurred under this agreement.


(J)    Leasehold Assignments. On or before December 1, 2012, provide to Agent
assignments of all railroad leases held by the Company, all in form and
substance acceptable to Agent. The Company agrees to pay any and all costs
incurred by Agent in obtaining such assignments.


SECTION 10. Negative Covenants. Unless otherwise agreed to in writing by Agent,
while this agreement is in effect the Company will not:


(A)    Borrowings. Create, incur, assume, or allow to exist, directly or
indirectly, any indebtedness or liability for borrowed money (including trade or
bankers’ acceptances), letters of credit, or the deferred purchase price of
property or services (including capitalized leases), except for: (1) debt to
Lead Lender and/or Agent; (2) accounts payable to trade creditors incurred in
the ordinary course of business; (3) current operating liabilities (other than
for borrowed money) incurred in the ordinary course of business; and (4) debt of
the Company to other lenders or finance companies, including existing debt with
Capital One Equipment Finance, in an aggregate amount not to exceed $750,000.00
with lien positions acceptable to Lead Lender and/or Agent.


(B)    Liens. Create, incur, assume, or allow to exist any mortgage, deed of
trust, pledge, lien (including the lien of an attachment, judgment, or
execution), security interest, or other encumbrance of any kind upon any of its
property, real or personal (collectively, “Liens”). The forgoing restrictions
shall not apply to: (1) Liens in favor of Lead Lender and/or Agent; (2) Liens
for taxes, assessments, or governmental charges that are not past due; (3) Liens
and deposits under workers’ compensation, unemployment insurance, and social
security Laws; (4) Liens and deposits to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), and like
obligations arising in the ordinary course of business as conducted on the date
hereof; (5) Liens imposed by Law in favor of mechanics, materialmen,
warehousemen, and like persons that secure obligations that are not past due;
(6) easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment of the property or assets encumbered thereby in the normal course
of its business or materially impair the value of the property subject thereto;
and (7) Liens, acceptable to Lead Lender and/or Agent in favor of other lenders
or finance companies to secure indebtedness permitted hereunder.




--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -9-





(C)    Mergers, Acquisitions, Etc. Merge or consolidate with any other entity or
acquire all or a material part of the assets of any person or entity, or form or
create any new Subsidiary or affiliate, or commence operations under any other
name, organization, or entity, including any joint venture.


(D)    Transfer of Assets. Sell, transfer, lease, or otherwise dispose of any of
its assets, except in the ordinary course of business.


(E)    Loans and Investments. Make any loan or advance to any person or entity,
or purchase any capital stock, obligations or other securities of, make any
capital contribution to, or otherwise invest in any person or entity, or form or
create any partnerships or joint ventures except: (1) trade credit extended in
the ordinary course of business.


(F)    Contingent Liabilities. Assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
person or entity, except by the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of the
Company’s business.


(G)    Change in Business. Engage in any business activities or operations
substantially different from or unrelated to the Company’s present business
activities or operations.


(H)    Dividends, Etc. Declare or pay any dividends, or make any distribution of
assets to the Company’s member/owners, or purchase, redeem, retire or otherwise
acquire for value any equity, or allocate or otherwise set apart any sum for any
of the foregoing, except that for each fiscal year of the Company and after
Agent’s receipt of the audited financial statements, one or more distributions
may be made to the Company’s members/owners of up to an aggregate of 75% of the
net profit (according to GAAP) for such fiscal year after Agent’s receipt of the
audited financial statements for the pertinent fiscal year; provided that the
Company has been and will remain in compliance with all of the covenants, terms
and conditions of this Master Loan Agreement.


(I)    Operating/Capitalized Leases. Create, incur, assume, or permit to exist
any obligation as lessee under operating leases for the rental or hire of any
real or personal property or under any leases that should be capitalized in
accordance with GAAP, except railroad car leases and except operating and/or
capitalized leases which leases do not in the aggregate require the Company to
make scheduled payments to the lessors in any fiscal year of the Company in
excess of $100,000.00. Rail car leases may not exceed an initial or extended
term of 84 months.


SECTION 11. Financial Covenants. Unless otherwise agreed to in writing, while
this agreement is in effect:


(A)    Working Capital. The Company will have at the end of each period for
which financial statements are required to be furnished pursuant to Section 8(H)
hereof an excess of current




--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -10-



assets over current liabilities (both as determined in accordance with GAAP
consistently applied) of not less than $10,000,000.00, except that in
determining current assets, any amount available under the Revolving Term Loan
Supplement (less the amount that would be considered a current liability under
GAAP if fully advanced) hereto may be included.


(B)    Local Net Worth. The Company will have at the end of each period for
which financial statements are required to be furnished pursuant to Section 8(H)
hereof Local Net Worth (as defined below) of not less than $45,000,000.00. For
purposes hereof, the term “Local Net Worth” shall mean the following: (1) total
assets of the Company (as determined in accordance with GAAP consistently
applied); minus (2) total liabilities of the Company (as determined in
accordance with GAAP consistently applied); minus (3) investments of the Company
in any other entities.


(C)    Debt Service Coverage Ratio. The Company will have at the end of each
fiscal year of the Company a “Debt Service Coverage Ratio” (as defined below)
for such year of not less than 2.00 to 1.00. For purposes hereof, the term “Debt
Service Coverage Ratio” shall mean the following (all as calculated for the most
current year end in accordance with GAAP consistently applied): (1) net income
(after taxes), plus depreciation and amortization, minus extraordinary gains (+
losses), minus gain (+ loss) on asset sales; divided by (2) $2,000,000.00.


SECTION 12. Events of Default. Each of the following shall constitute an “Event
of Default” under this agreement:


(A)    Payment Default. The Company should fail to make any payment required
under this agreement or any other Loan Document when due, or should fail to
purchase any equity in Lead Lender or Lead Lender’s parent Association as and
when required by the Capital Plan and/or Bylaws of Lead Lender or its parent
Association.


(B)    Representations and Warranties. Any representation or warranty made or
deemed made by the Company herein or in any Supplement, application, agreement,
certificate, or other document related to or furnished in connection with this
agreement or any Supplement, shall prove to have been false or misleading in any
material respect on or as of the date made or deemed made.


(C)    Certain Affirmative Covenants. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with Sections 9(A)
through 9(H)(2), 9(H)(6) through 9(H)(8) or any reporting covenant set forth in
any Supplement hereto, and such failure continues for 15 days after written
notice thereof shall have been delivered by Agent to the Company.


(D)    Other Covenants and Agreements. The Company or, to the extent required
hereunder, any Subsidiary should fail to perform or comply with any other
covenant or agreement contained herein or in any other Loan Document or shall
use the proceeds of any loan for an unauthorized purpose.






--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -11-



(E)    Cross-Default. The Company should, after any applicable grace period,
breach or be in default under the terms of any other agreement between the
Company and Lead Lender or Agent, or between the Company and any affiliate of
Lead Lender or Agent, including without limitation Farm Credit Leasing Services
Corporation.


(F)    Other Indebtedness. The Company or any Subsidiary should fail to pay when
due any indebtedness to any other person or entity for borrowed money or any
long-term obligation for the deferred purchase price of property (including any
capitalized lease), or any other event occurs which, under any agreement or
instrument relating to such indebtedness or obligation, has the effect of
accelerating or permitting the acceleration of such indebtedness or obligation,
whether or not such indebtedness or obligation is actually accelerated or the
right to accelerate is conditioned on the giving of notice, the passage of time,
or otherwise.


(G)    Judgments. A judgment, decree, or order for the payment of money shall be
rendered against the Company or any Subsidiary and either: (1) enforcement
proceedings shall have been commenced; (2) a Lien prohibited under Section 10(B)
hereof shall have been obtained; or (3) such judgment, decree, or order shall
continue unsatisfied and in effect for a period of 20 consecutive days without
being vacated, discharged, satisfied, or stayed pending appeal.


(H)    Insolvency, Etc. The Company or any Subsidiary shall: (1) become
insolvent or shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they come due; or (2) suspend its
business operations or a material part thereof or make an assignment for the
benefit of creditors; or (3) apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, or other custodian for it or any of its
property or, in the absence of such application, consent, or acquiescence, a
trustee, receiver, or other custodian is so appointed; or (4) commence or have
commenced against it any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation Law of any
jurisdiction.


(I)    Material Adverse Change. Any material adverse change occurs, as
reasonably determined by Agent, in the Company’s financial condition, results of
operation, or ability to perform its obligations hereunder or under any
instrument or document contemplated hereby.


(J)    Revocation of Guaranty. Any guaranty, suretyship, subordination
agreement, maintenance agreement, or other agreement furnished in connection
with the Company’s obligations hereunder and under any Supplement shall, at any
time, cease to be in full force and effect, or shall be revoked or declared null
and void, or the validity or enforceability thereof shall be contested by the
guarantor, surety or other maker thereof (the “Guarantor”), or the Guarantor
shall deny any further liability or obligation thereunder, or shall fail to
perform its obligations thereunder, or any representation or warranty set forth
therein shall be breached, or the Guarantor shall breach or be in default under
the terms of any other agreement with Lead Lender and/or Agent (including any
loan agreement or security agreement), or a default set forth in Subsections (F)
through (H) hereof shall occur with respect to the Guarantor.






--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -12-



SECTION 13. Remedies. Upon the occurrence and during the continuance of an Event
of Default or any Potential Default, Lead Lender shall have no obligation to
continue to extend credit to the Company and may discontinue doing so at any
time without prior notice. For all purposes hereof, the term “Potential Default”
means the occurrence of any event which, with the passage of time or the giving
of notice or both would become an Event of Default. In addition, upon the
occurrence and during the continuance of any Event of Default, Lead Lender or
Agent may, upon notice to the Company, terminate any commitment and declare the
entire unpaid principal balance of the loans, all accrued interest thereon, and
all other amounts payable under this agreement, all Supplements, and the other
Loan Documents to be immediately due and payable. Upon such a declaration, the
unpaid principal balance of the loans and all such other amounts shall become
immediately due and payable, without protest, presentment, demand, or further
notice of any kind, all of which are hereby expressly waived by the Company. In
addition, upon such an acceleration:


(A)    Enforcement. Lead Lender or Agent may proceed to protect, exercise, and
enforce such rights and remedies as may be provided by this agreement, any other
Loan Document or under Law. Each and every one of such rights and remedies shall
be cumulative and may be exercised from time to time, and no failure on the part
of Lead Lender or Agent to exercise, and no delay in exercising, any right or
remedy shall operate as a waiver thereof, and no single or partial exercise of
any right or remedy shall preclude any other or future exercise thereof, or the
exercise of any other right. Without limiting the foregoing, Agent may hold
and/or set off and apply against the Company’s obligation to Lead Lender the
proceeds of any equity in Lead Lender or Lead Lender’s parent Association, any
cash collateral held by Lead Lender or Agent, or any balances held by Lead
Lender or Agent for the Company’s account (whether or not such balances are then
due).


(B)    Application of Funds. Agent may apply all payments received by it to the
Company’s obligations to Lead Lender in such order and manner as Agent may elect
in its sole discretion.


In addition to the rights and remedies set forth above: (1) upon the occurrence
and during the continuance of an Event of Default, then at Agent’s option in
each instance, the entire indebtedness outstanding hereunder and under all
Supplements shall bear interest from the date of such Event of Default until
such Event of Default shall have been waived or cured in a manner satisfactory
to Agent at 4.00% per annum in excess of the rate(s) of interest that would
otherwise be in effect on that loan; and (2) after the maturity of any loan
(whether as a result of acceleration or otherwise), the unpaid principal balance
of such loan (including without limitation, principal, interest, fees and
expenses) shall automatically bear interest at 4.00% per annum in excess of the
rate(s) of interest that would otherwise be in effect on that loan. All interest
provided for herein shall be payable on demand and shall be calculated on the
basis of a year consisting of 360 days.


SECTION 14. Broken Funding Surcharge. Notwithstanding any provision contained in
any Supplement giving the Company the right to repay any loan prior to the date
it would otherwise be due and payable, the Company agrees to provide three
Business Days’ prior written notice for any prepayment of a fixed rate balance
and that in the event it repays any fixed rate balance prior to its scheduled
due date or prior to the last day of the fixed rate period applicable thereto
(whether




--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -13-



such payment is made voluntarily, as a result of an acceleration, or otherwise),
the Company will pay to Agent a surcharge in an amount equal to the greater of:
(A) an amount which would result in Lead Lender being made whole (on a present
value basis) for the actual or imputed funding losses incurred by Lead Lender as
a result thereof; or (B) $300.00. Notwithstanding the foregoing, in the event
any fixed rate balance is repaid as a result of the Company refinancing the loan
with another lender or by other means, then in lieu of the foregoing, the
Company shall pay to Agent a surcharge in an amount sufficient (on a present
value basis) to enable Lead Lender to maintain the yield it would have earned
during the fixed rate period on the amount repaid. Such surcharges will be
calculated in accordance with methodology established by Lead Lender and Agent
(copies of which will be made available to the Company upon request).


SECTION 15. Complete Agreement, Amendments. This agreement, all Supplements, and
all other instruments and documents contemplated hereby and thereby, are
intended by the parties to be a complete and final expression of their
agreement. No amendment, modification, or waiver of any provision hereof or
thereof, and no consent to any departure by the Company herefrom or therefrom,
shall be effective unless approved by Agent and contained in a writing signed by
or on behalf of Agent, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. In the
event this agreement is amended or restated, each such amendment or restatement
shall be applicable to all Supplements hereto.


SECTION 16. Other Types of Credit. From time to time, Lead Lender may issue
letters of credit or extend other types of credit to or for the account of the
Company. In the event the parties desire to do so under the terms of this
agreement, such extensions of credit may be set forth in any Supplement hereto
and this agreement shall be applicable thereto.


SECTION 17. Applicable Law. Without giving effect to the principles of conflict
of laws and except to the extent governed by federal law, the Laws of the State
of Colorado, without reference to choice of law doctrine, shall govern this
agreement, each Supplement and any other Loan Documents for which Colorado is
specified as the applicable law, and all disputes and matters between the
parties to this agreement, including all disputes and matters whatsoever arising
under, in connection with or incident to the lending and/or leasing or other
business relationship between the parties, and the rights and obligations of the
parties to this agreement or any other Loan Documents by and between the parties
for which Colorado is specified as the applicable law.


SECTION 18. Notices. All notices hereunder shall be in writing and shall be
deemed to be duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):


If to Agent, as follows:    If to the Company, as follows:


For general correspondence purposes:
CoBank, ACB    Granite Falls Energy, LLC
P.O. Box 5110    15045 Highway 23 SE
Denver, Colorado 80217-5110    Granite Falls, MN 56241




--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -14-





For direct delivery purposes, when desired:    Attention: CFO
5500 South Quebec Street    Fax No.:
Greenwood Village, Colorado 80111-1914


Attention: Credit Information Services
Fax No.: (303) 224-6101


If to, Lead Lender as follows:    Attention: Corporate Office
United FCS    Facsimile: 320-235-1433
P.O. Box 1330
Willmar, MN 56201-1330
(320) 235-1771


SECTION 19. Taxes and Expenses. To the extent allowed by law, the Company agrees
to pay all reasonable out-of-pocket costs and expenses (including the fees and
expenses of counsel retained or employed by Lead Lender and/or Agent, and
including any expenses of in-house counsel of Lead Lender and/or Agent) incurred
by Lead Lender and/or Agent and any participants of Lead Lender in connection
with the origination, administration, collection, and enforcement of this
agreement and the other Loan Documents, including, without limitation, all costs
and expenses incurred in perfecting, maintaining, determining the priority of,
and releasing any security for the Company’s obligations to Lead Lender, and any
stamp, intangible, transfer, or like tax payable in connection with this
agreement or any other Loan Document.


SECTION 20. Effectiveness and Severability. This agreement shall continue in
effect until: (A) all indebtedness and obligations of the Company under this
agreement, all Supplements, and all other Loan Documents shall have been paid or
satisfied; (B) Lead Lender has no commitment to extend credit to or for the
account of the Company under any Supplement; and (C) either party sends written
notice to the other terminating this agreement. Any provision of this agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or thereof.


SECTION 21. Successors and Assigns. This agreement, each Supplement, and the
other Loan Documents shall be binding upon and inure to the benefit of the
Company and Lead Lender and their respective successors and assigns, except that
the Company may not assign or transfer its rights or obligations under this
agreement, any Supplement or any other Loan Document without the prior written
consent of Agent.


SECTION 22. Participations, Etc. From time to time, Lead Lender may sell to one
or more banks, financial institutions, or other lenders a participation in one
or more of the loans or other extensions of credit made pursuant to this
agreement. However, no such participation shall relieve Lead Lender of any
commitment made to the Company hereunder. In connection with the foregoing, Lead
Lender may disclose information concerning the Company and its Subsidiaries, if
any, to any participant or prospective participant, provided that such
participant or prospective




--------------------------------------------------------------------------------

Master Loan Agreement RI1080    -15-



participant agrees to keep such information confidential. Patronage
distributions in the event of a sale of a participation interest shall be
governed by the Bylaws and Capital Plan of Lead Lender or Lead Lender’s parent
Association (as each may be amended from time to time). A sale of a
participation interest may include certain voting rights of the participants
regarding the loans hereunder (including without limitation the administration,
servicing, and enforcement thereof). Lead Lender agrees to give written
notification to the Company of any sale of a participation interest, which
notification may be given by Agent.


SECTION 23. Counterpart Signatures. This agreement, each Supplement and any
other Loan Document may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original and shall be binding upon all parties and
their respective permitted successors and assigns, and all of which taken
together shall constitute one and the same agreement.


SECTION 24. Administrative Fee. The Company agrees to pay to Agent on execution
hereof and on each July 1 thereafter for as long as the Company has effective
loan commitments from Lead Lender, an administrative fee in the amount of
$3,000.00.




IN WITNESS WHEREOF, the parties have caused this agreement to be executed by
their duly authorized officers as of the date shown above.


UNITED FCS, PCA    GRANITE FALLS ENERGY, LLC


By:    /s/ Jeffrey A Schmidt        By:    /s/ Paul Enstad    


Title:    CCO        Title:    Chairman    












--------------------------------------------------------------------------------




Granite Falls Energy, LLC (00079054)    EXHIBIT A
Granite Falls, Minnesota
Compliance Certificate
Exhibit A
As of Month Ended     


This Certificate is delivered pursuant to the Master Loan Agreement dated
_____________, 2012 (hereinafter referred to as the “MLA”) among UNITED FCS,
FLCA, UNITED FSC, PCA (collectively “Lead Lender”) and GRANITE FALLS ENERGY, LLC
(the “Company”). Terms used herein and defined in the MLA shall have their
defined meanings when used herein.


Section 11 (A) – Working Capital
Required to be no less than $10,000,000 at all times


GAAP Current Assets


   
 
plus: Unadvanced Portion of Term Revolver
 
 
Adjusted Current Assets
 


$0


 
 
 
GAAP Current Liabilities
 
 
plus: Current Portion of Term Revolver When
   Fully Advanced


   
 
Adjusted Current Liabilities
 


$0


 
GAAP Working Capital -->


$0


 
   Adjusted Working Capital -->


$0


Compliance (Yes/No)    



Section 11 (B) – Local Net Worth
Required to be no less than $45,000,000 at all times


Net Worth


   
 
less: Investments in other cooperatives
 
 
   Local Net Worth -->


$0


 
Compliance (Yes/No)    



Section 11 (C) – Debt Service Coverage Ratio (Fiscal Year End Only)
Required to be no less than 2.00 to 1.00


Net Income (after tax)


   
 
plus: Depreciation & Amortization
 
 
less: Extraordinary Gain (plus Loss)
 
 
less: Gain (plus Loss) on Asset Sale
 
 
Available Cash


$0


 


divided by: $2,000,000


   $2,000,000
 


   DSC Ratio -->


   0.00
 
Compliance (Yes/No)    



FINANCIAL OFFICER CERTIFICATION
The undersigned hereby certifies that the foregoing is a correct statement of
financial condition and compliance as of the month end stated above, and that,
during such month, there existed at no time any condition or event which
constituted an event of default or which, after notice or lapse of time or both,
would constitute an event of default in the performance of any covenants
contained in the MLA.


By:      Title:      Date:     


